In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                            No. 07-18-00447-CV


                                        IN RE J.E., RELATOR

                   ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                            January 24, 2019

                                  MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL, and PARKER, JJ.

      “Oh, the movie never ends. It goes on and on and on and on . . . .”1

      This movie began in 2013, as explained by one of our initial opinions in the dispute.

See In re Epps, No. 07-14-00420-CV, 2014 Tex. App. LEXIS 13951 (Tex. App.—Amarillo

Dec. 31, 2014, orig. proceeding) (mem. op.) (discussing the history of the dispute

involving J.E., M.J., Adoption Covenant, and the biological child of J.E and M.J.). Scenes

have been added to it through the ensuing years. See In re Epps, No. 07-14-00344-CV,

2014 Tex. App. LEXIS 11317 (Tex. App.—Amarillo Oct. 14, 2014, orig. proceeding)

(mem. op.) (rejecting the claim that M.J. lacked standing to seek the modification of

conservatorship because her rights had been terminated); In re B.B.J., No. 07-15-00291-




      1   “Don’t Stop Believin”, Journey.
CV, 2015 Tex. App. LEXIS 8804 (Tex. App.—Amarillo Aug. 20, 2015, order) (per curiam)

(order abating for findings of facts and conclusions of law); In re B.B.J., No. 07-15-00291-

CV, 2016 Tex. App. LEXIS 4018 (Tex. App.—Amarillo Apr. 15, 2016, pet. denied) (mem.

op.) (dismissing appeal for want of jurisdiction and holding that J.E. had standing to

challenge the reinstatement of M.J.’s parental rights).

       The new scene before us also concerns a petition for writ of mandamus. J.E.

petitioned this Court for such a writ directing the Honorable Jim Bob Darnell, presiding

judge of the 140th District Court, to vacate the November 16, 2018 order disqualifying

William McNamara from representing J.E. We conditionally grant the writ.

       According to the record, the parties were conducting voir dire of potential jurors

when Adoption Covenant, a party to the proceeding from its inception, moved for

McNamara’s disqualification. It argued that the attorney had represented another party

in the cause, namely M.J., gave her advice, and, therefore, became a fact witness subject

to disqualification. The trial court granted the motion because it believed that “since the

very first hearing in this matter [in 2014] that Mr. McNamara should have recused from

representation of either party.” That decision resulted in the petition currently before us.

       M.J. filed a response to the petition and represented therein that “she does not

assert McNamara represented her.” She also supported this representation through

citation to an excerpt of a hearing conducted in September of 2017. Adoption Covenant

appeared at and participated in that hearing. The excerpt to which we allude consisted

of M.J. being asked the following: “Ma’am, when you testified on September the 14th of

2014, you testified you did not think Bill McNamara was your lawyer, correct?” (Emphasis

added). She responded, “Correct.” That was followed by the query: “That’s still true

today, correct?” She answered, “Yes.”


                                             2
       In that September 2014 hearing, questions arose concerning McNamara’s

potential disqualification or recusal due to his supposed representation of M.J. At that

time, the trial court asked the litigants whether “we have a problem.” Upon hearing no

complaint from M.J., it then said, “Well, we’ll go forward at this point in time.” Now, on the

precipice of a trial seemingly to finalize whether M.J. should regain her parental rights to

her biological child, B.B.J., Adoption Covenant resurrected the topic of disqualification.

       Mandamus lies to correct a clear abuse of discretion where an adequate legal

remedy does not exist. In re Columbia Med. Ctr., 290 S.W.3d 204, 207 (Tex. 2009); In

re Grubbs, No. 07-18-00217-CV, 2018 Tex. App. LEXIS 4454, at *2 (Tex. App.—Amarillo

June 19, 2018, orig. proceeding) (mem. op.). That it is available to correct an improperly

issued order of disqualification is beyond doubt. See In re Sanders, 153 S.W.3d 54, 56

(Tex. 2004) (per curiam) (stating that “[m]andamus is appropriate to correct an erroneous

order disqualifying counsel because there is no adequate remedy by appeal”). So, the

second element of the requisite test is satisfied here.

       Regarding the existence of a clear abuse of discretion, we again turn to Supreme

Court precedent and see where we have been told that a lawyer serving as both advocate

and witness does not in itself compel disqualification. Id. at 57. Like precedent also told

us that disqualification can be waived. That is, a litigant seeking to disqualify opposing

counsel must do so in a timely manner; should he not, then the delay results in the

question’s waiver. In re George, 28 S.W.3d 511, 513 (Tex. 2000) (quoting Vaughan v.

Walther, 875 S.W.2d 690 (Tex. 1994) (per curiam)). As for what constitutes untimeliness,

a delay of seven months was enough to effectuate waiver, according to our Supreme

Court. See, e.g., Buck v. Palmer, 381 S.W.3d 525, 528 (Tex. 2012) (per curiam) (wherein

the movant waited seven months and the reviewing court held not only that the trial court


                                              3
correctly denied the motion due to the delay but also that a delay of less time has also

resulted in waiver).

       Whether McNamara should recuse himself or be disqualified from representing

J.E. due to some purported representation of M.J. is not a new topic. It reared its head

over four years ago and died because the party having the greatest interest in objecting,

i.e, M.J., did not complain. No one can deny that, since at least September of 2017,

Adoption Covenant has known of the allegations about McNamara’s supposed

representation of M.J. Yet, it waited for over a year and until the middle of selecting jurors

to attempt to resuscitate the corpse of disqualification and did so on the very basis raised

back in 2014. Delaying for such an amount of time effectuated a waiver of its complaint.

Consequently, the trial court clearly abused its discretion in disqualifying McNamara at

this late date.

       The movie may go on and on, but we do not stop believing that the litigants will get

their final day in court. We do not stop believing that the child in question soon will find

one measure of stability through the adjudication of who his lawful parents are. The

prongs underlying the issuance of mandamus having been established, we conditionally

grant the petition.    Should the trial court not vacate its November 16, 2018 order

disqualifying William McNamara as counsel for J.E. within thirty (30) days, we will issue

a writ of mandamus directing that he do so.



                                                                 Brian Quinn
                                                                 Chief Justice




                                              4